Third District Court of Appeal
                                State of Florida

                          Opinion filed December 2, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1577
                          Lower Tribunal No. 15-15591
                              ________________


     In the Interest of W.A.Z.R., G.T.Z.R., and M.D.Z.R., minor
                              children,
                                     Appellants,

                                         vs.

                  Department of Children and Families,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Cindy S.
Lederman, Judge.

      Holland & Knight and Frances G. De La Guardia, for appellants.

      Karla Perkins, for appellee.


Before SUAREZ, C.J., and LOGUE and SCALES, JJ.

      SUAREZ, C.J.

      W.A.Z.R., G.T.Z.R. and M.D.Z.R. appeal the trial court’s denial of their

private petition seeking an adjudication of dependency.
      We are bound to follow In re B.Y.G.M., 40 Fla. L. Weekly D1618 (Fla. 3d

DCA July 15, 2015), and In re K.B.L.V., 40 Fla. L. Weekly D1622 (Fla. 3d DCA

July 15, 2015) and, therefore, affirm.




                                         2